Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 17-BS-608

IN RE GERALD F. CHAPMAN,
                  Respondent.                       Board Docket No. 17-PD-016
Bar Registration No. 432168                         DDN: 267-16

BEFORE: Beckwith and Easterly, Associate Judges, and Nebeker, Senior Judge.

                                   ORDER
                           (FILED – November 2, 2017)

      Upon consideration of the petition of the Board on Professional
Responsibility, pursuant to D.C. Bar R. XI, § 13 (c), to suspend respondent
indefinitely based on disability, and the Board’s motion to file under seal, and it
appearing that neither respondent nor Disciplinary Counsel having interposed an
objection thereto, it is hereby

      ORDERED that the Board’s motion to file under seal is granted; and it is

       FURTHER ORDERED that respondent is indefinitely suspended from the
practice of law in the District of Columbia, effective immediately. Respondent’s
reinstatement to the District of Columbia Bar shall be in accordance with the
provisions of D.C. Bar R. XI, § 13 (g); and it is

      FURTHER ORDERED that respondent’s attention is drawn to the
requirements of D.C. Bar R. XI, §§ 14 and 16, relating to suspended attorneys; and it
is

       FURTHER ORDERED that respondent shall file an affidavit in compliance
with D.C. Bar R. XI, § 14 (g) with the court and the Board and shall serve a copy of
the affidavit on Disciplinary Counsel.

                                  PER CURIAM